Citation Nr: 0417539	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-00 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an effective date prior to May 21, 1998, for 
the establishment of service connection for post-traumatic 
stress disorder (PTSD).  


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1968 to November 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an April 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire.  That decision 
granted service connection for PTSD.  The veteran disagreed 
with the effective date assigned for PTSD and this appeal 
ensued.  

In October 2002, the veteran and his wife testified at a 
hearing before a hearing officer at the RO.  The veteran 
appeared before the undersigned Acting Veterans Law Judge via 
videoconference in August 2003 and gave testimony in support 
of his claim.  


FINDINGS OF FACT

1.  In a January 1998 decision, the Board denied entitlement 
to service connection for PTSD. 

2.  The veteran has not made a motion claiming error in the 
Board's January 1998 decision.  

3.  The veteran's reopened claim for service connection for 
PTSD was received on May 21, 1998.  


CONCLUSION OF LAW

An effective date earlier than May 21, 1998 for the grant of 
service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA and implementing regulations require that VA notify 
claimants of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform him and his representative of 
which portion, if any, of the evidence is to be provided by 
him and which part, if any, VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The claim for an earlier effective date for the grant of 
service connection is a downstream issue from the grant of 
service connection.  Grantham v. Brown, 114 F .3d 1156 
(1997).  VA's General Counsel has held that VCAA notice is 
not required for such downstream issues, and that a Court 
decision suggesting otherwise was not binding precedent. 
VAOPGCPREC 8-2003 (Dec. 22, 2003) ("If, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue."); cf. Huston v. Principi, 17 Vet. App. 370 
(2002).  The Board is bound by the General Counsel's opinion.  
38 U.S.C.A. § 7104(c) (West 2002).

In April 2001, prior to the denial of an earlier effective 
date, and after the grant of service connection, the RO 
provided the necessary notice with regard to the veteran's 
claim for service connection for PTSD (actually, such notice 
was provided with the notice of the RO's decision a few days 
earlier).  See the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  At that time the 
veteran was essentially informed of the VCAA, the 
responsibilities of VA, and what he could do to establish 
entitlement to any benefit sought.  He was given one year to 
respond.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In 
response to his September 2001 notice of disagreement with 
respect to the effective date assigned for the grant of 
service connection, the veteran was sent a statement of the 
case (SOC) which provided him with, among other things, the 
relevant regulations regarding effective dates, and the 
reasons an earlier effective date was not warranted in his 
case.  See 38 U.S.C.A. § 7105(d) (West 2002).  

The Board points out that in Pelegrini, the United States 
Court of Appeals for Veterans Claims (Court) held, in part, 
that the VCAA notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Although the timing of the VCAA notification in 
this case does not comply with the explicit requirements of 
Pelegrini, the Court did not address whether, and if so, how, 
the Secretary can properly cure a defect in the timing of the 
VCAA notice.  The Court, however, left open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

In this case, the fact that the RO did not provide notice 
under 38 U.S.C.A. § 5103(a) until a few days after the April 
2001 decision is clearly non-prejudicial, given that this 
decision actually established service connection for PTSD.  
And, as noted above, the January 2002 SOC provided him with 
the relevant regulations regarding effective dates and the 
reasons an earlier effective date was not warranted in his 
case.  

In sum, the Board finds that the veteran has been provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that discussions as contained in 
the rating decision, in the SOC, in addition to 
correspondence to the appellant, have provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claim.  

The Board also finds that VA's redefined duty to assist has 
been fulfilled under the applicable statute and regulations.  
As will be discussed hereinbelow, earlier effective date 
claims, such as the one before the Board in the decision 
below, generally involve a determination as to when a claim 
was received or when entitlement arose, whichever date is 
later.  

The relevant evidence to review is already of record, and the 
veteran does not claim otherwise.  There is no reported 
outstanding evidence that is relevant to the claim for an 
earlier effective date.  Since this appeal turns on when the 
veteran submitted his claim, an examination is not necessary.  

The effective date of a grant based on direct service 
connection is the latter of the date of claim, or the date 
entitlement arose, unless otherwise provided. 38 U.S.C.A. § 
5110(a).  However, the effective date will be the day 
following separation from service if application is received 
within one year after discharge from service. 38 U.S.C.A. § 
5110(b)(1).  The effective date of a grant based on the 
receipt of new and material evidence (other than service 
department records) received after a final decision, will be 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q).  

The veteran contends that the effective date of his award 
should have been in September 1995, the date of his prior 
claim of entitlement to service connection for PTSD, rather 
than May 21, 1998, the date of his reopened claim.  

Service connection for PTSD was denied in an August 1996 
rating decision, and the Board affirmed that decision in 
January 1998.  Therefore, the RO's decision was subsumed by 
the Board decision.  Johnston v. West, 11 Vet. App. 240 
(1998).  That decision is final.  38 U.S.C.A. §§ 511(a), 
7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2003).  A 
decision that is the product of clear and unmistakable error 
(CUE) will be set aside, and the effective date of the 
resulting award will be determined as if the erroneous 
decision had not been made. 38 C.F.R. § 3.105(a) (2003).  The 
veteran has made no allegation of error in the Board 
decision.  

However, the veteran has argued in writing and at his 
hearings that after the Board decision in January 1998, he 
contacted a lawyer to pursue the case to the Court, but that 
he was misinformed as to the next step.  He reports the he 
was not correctly informed until 3 days after the 120 day 
deadline.  He states that he was not advised by the proper 
people at that time and that he therefore should not be 
penalized by the current effective date.  He testified before 
the undersigned that he was informed by VA that he could get 
representation and that he talked with a representative from 
a veteran's service organization who did not do anything to 
help him.  He testified that a VA therapist also was unable 
to help him.  He has also reported that he spoke with an 
individual at the Court, after the filing deadline had 
passed, and that he was berated and belittled by that 
individual. 

In this case, the appellant does not dispute the fact that he 
did not file an appeal concerning the Board's decision to the 
Court in timely fashion.  As noted above, he contends that he 
received incorrect information from an attorney which caused 
him to miss the deadline for filing, that a service 
representative and a VA therapist were unable to help him, 
and that he was spoken to rudely by an employee at the Court 
when he requested information after the 120-day deadline.  
Unfortunately, there is no statutory or regulatory provision 
for any exceptions to the filing requirements that apply to 
this case that would in any way effect the effective date of 
his award.  

The veteran's assertion could be construed as a claim for 
relief on the grounds of equitable estoppel.  That is to say, 
he could be arguing that, because he was previously 
misinformed about the operation of the law pertaining 
appealing the Board decision of January 1, 1998, or because 
of government employees not properly assisting him, the 
government should now be precluded from denying the benefit 
in question.  However, there is no showing of error or 
misinformation provided by a government employee or a non-
government party.  Further, the Court has held that as to 
government employees, "erroneous advice given by a government 
employee cannot be used to [prevent] the government from 
denying benefits."  Shields v. Brown, 8 Vet. App. 246, 351 
(1995); McTighe v. Brown, 7 Vet. App. 29, 20 (1994).  In 
addition, equitable tolling cannot be used to award benefits 
prior to the date of claim where the statute required that 
awards be effective no earlier than the date of claim.  
Andrews v. Principi, 351 F.3d 1134 (Fed. Cir. 2003); 
Rodriguez v. West, 189 F.3d 1351 (1999).  The veteran's 
assertion as to rude treatment by a Court employee after the 
filing date also does not support a legal basis for allowing 
an earlier effective date for the veteran's claim.  

Given the Board's final January 1998 decision, the effective 
date for the grant of service connection could be no earlier 
than the date of receipt of the reopened claim.  Following 
the January 1998 decision, no communication was received from 
the veteran until May 21, 1998, when he submitted an 
application to reopen the claim for service connection for 
PTSD.  He has not disputed that fact.  That date is the 
effective date awarded by the RO.  There is no basis for an 
earlier award of service connection for PTSD.  

Accordingly, the appeal as to this issue is denied.


ORDER

An effective date earlier than May 21, 1998 for the grant of 
service connection for PTSD is denied.



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



